DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: squeegee device for spreading and a lift device for disposing in claim in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 9, “the clamping member has a pair of top clamping surfaces” is indefinite. In the specification and the figures there seems to be only one a top clamping surface 521 and a side clamping surface not a pair of top clamping surfaces or a pair of side clamping surfaces. It appears the applicant may be referring to the clamping member having a pair of surfaces, wherein the surfaces are the top clamping surface and a side clamping surface.  Or the applicant may be referring to each clamp on either side of the board having a top clamping surface and a side clamping surface.  For purposes of furthering prosecution, the examiner will treat the claim as having a clamping member with a top clamping surface and side clamping surface until the applicant provides further clarification.
	Claim 12 recites the limitation “the clamping portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaue et al. (US Publication 2005/0155501) .
	With respect to claim 7, Sakaue et al. teaches a screen printing machine (11) comprising a squeegee device (13,16) for spreading a cream solder over a mask (12), having formed thereon a printing pattern configured of a plurality of through holes (12a), to force the cream solder through the printing pattern; 
a clamping device (7) for holding a board (6) that Is conveyed to be placed under the mask (12); and
 a lift device (4) for disposing the board (6) with respect to the mask (12) in relation to a vertical direction (Figure 1, Paragraphs 0016, 0026), wherein 
the clamping device (7) comprises a pair of clamping portions (clamps 7 on both sides of the board 6 as shown in Figures 2, 5B) for holding the board (6) therebetween from a width direction and Figures 2, 5B), wherein 
the pair of clamping portions (7, Figures 2, 5B) have individually detachable clamping members (20, 20b) that are brought into abutment with lateral end faces of the board (6), and wherein 
the clamping member (7) has two or more clamping surfaces ( 20,20b) that are brought into abutment with the board (6) (Abstract, paragraphs 0003, 0006-0008, 0018-0022, 0024 and 0026-0028; figures 1-6B).
With respect to claim 8, Sakaue et al. teaches the clamping member (7) has formed thereon a top clamping surface (20b) that is a plane orthogonal to an abutment 

[AltContent: textbox (Protruding Flange Portion )][AltContent: textbox (Side Clamping Surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protruding Flange Portion)]
    PNG
    media_image1.png
    503
    344
    media_image1.png
    Greyscale


With respect to claim 9, Sakaue et al. teaches the clamping member (7) has a pair of top clamping surfaces (20b) that are planes orthogonal to an abutment direction of the board with having a protruding flange portion (refer to marked up Figure 3B in the detailed action) at an upper side thereof or a pair of side clamping surfaces (refer to 
With respect to claim 11, Sakaue et al. teaches the flange portion on the top clamping surface of the clamping member is formed partially or entirely along a longitudinal direction of the top clamping surface (Figures 1, 3A and 3B).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaue et al. in view of RIcciardi (US Patent 5,064,303).
With respect to claim 10, Sakaue et al. teaches the claimed invention with the exception of the clamping member has identification marks for distinguishing a mount state using the top clamping surface from a mount state using the side clamping surface.
Ricciardi teaches a clamp member (506) with an identification mark (560) for distinguishing a mount state using the top clamping surface from a mount state using the side clamping surface.
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the clamp member taught by Sakaue et al. to provide an .

Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 12, the prior art does not teach or render obvious a screen printer in combination with all the structure as recited and in particularly the clamping member has spherical members provided individually in end portions thereof that are orthogonal to the abutment direction of the board in such a way as to be biased by a biasing member so that spherical surfaces of the spherical members protrude individually from end faces of the end portions, and wherein inclined depressions are formed individually on wall surfaces of the base block that configures the detachably mounting recessed portion and against which the spherical members are caused to abut in such a way that the depressions get deeper as they extend in a fitting direction of the clamping member.
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853